Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on March 2, 2020.  Claims 1-20 are pending.

Drawings
Figures 1 and 2 are objected to because there is insufficient labeling of the diagrams to make the drawings illustrative of the invention.  Each diagram should contain reference numerals for description within the specification, and also some label to make the diagram helpful to the reader.  
The following is a quotation from 37 CFR 1.84 (o) 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

The Examiner requires additional suitable descriptive legends for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 
Support for this rejection is further shown in MPEP 608.02(b) examiner note 1.  

In bracket 1, insert the reason for the objection, for example “the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.

The Examiner requires additional text labeling to make the drawings illustrative of the invention.  The unlabeled boxes should be provided with descriptive text labels.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “activation device” in claim 3, claim 8, claim 15 and claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: determining that an accident has occurred where the battery may cause injury to the passengers or responders outside the vehicle.  The speed sensor is not used to detect high speeds.  The Specification indicates the sensor data can detect whether an accident has been detected and possibly the severity of the accident that may indicate the battery could be a problem at the vehicle [0022-0023].  That is not in any of the claims.  Claims 2 and 12 include limitations to irreversibly disable the vehicle battery when the vehicle is at a standstill.  There must be some accident detection to indicate the need disconnect and a determination to take this giant step in the claims.  There are not other reasons for the disconnect in the Specification.  This is an essential element of the invention.  The “disconnection criteria” in claim 1 is not described in the Specification.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim limitations “disconnection criteria” in claim 1, “criteria indicative of a possibility of electrical shock” in claim 9 and “sensor data indicating a potential possibility of electrical shock” in claim 20 are not described in detail that one skilled in the relevant art can reasonably conclude that the inventor had possession of the claimed invention.  The “speed sensor” and “sensor data” is described as “a situation that may pose a possibility of electric shock from the high-voltage source(s), such as the vehicle traction battery” [0021] and “the control unit 10 reads in a vehicle speed of the motor vehicle 2 from one or more associated sensors as sensor data SD, and evaluates it.  If, for example, a vehicle standstill (0km/h) was detected, this may be considered to be indicative of a situation where it is desirable to permanently disconnect the high-voltage source(s)” [0022].  

Claim 3 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim limitation “activation device” is not described in detail that one skilled in the relevant art can reasonably conclude that the inventor had possession of the claimed invention.  The “activation device” is described as “comprises, for example, medium-conducting pipes, heat conductors, or electrical conductors” [0019].  But also, that the disconnection signal may be transmitted to the activation device [0021] and it generates the activation signal and transmits it to the ICs [0021], so there must be more than just pipes and conductors.  This is performed by the description activation device as “hardware and/or software components”, which provides no detail on describing the construction of the device.  Figure 1 shows the activation device 8 only as a rectangular box.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinoshita et al., U.S. Patent 5,757,150 (1998).
As to claim 9, Kinoshita et al. discloses a method for controlling an electrified vehicle having a high-voltage source, comprising, by a vehicle controller: 
receiving sensor data from at least one vehicle sensor (impact detecting circuit, Column 4, Lines 5-12); and 
communicating a termination signal to at least one integrated circuit (IC) in response to determining that the sensor data satisfies stored criteria indicative of a possibility of electrical shock from the high-voltage source to disable the high-voltage source, wherein the at least one IC irreversibly disables the high-voltage source from providing 
As to claim 13, Kinoshita et al. discloses the method of claim 9 and further discloses wherein the at least one IC is located within the high-voltage source (Figure 4, circuit connecting to the traction battery, Column 3, Lines 15-43).
As to claim 14, Kinoshita et al. discloses the method of claim 9 and further discloses wherein the high-voltage source comprises a traction battery having a plurality of cell groups, and wherein the at least one IC disconnects one of the plurality of cell groups from another of the plurality of cell groups in response to the termination signal (Figure 4, impact destroying switches 302, 303).
As to claim 15, Kinoshita et al. discloses the method of claim 9 and further discloses wherein communicating the termination signal comprises communicating the termination signal to an activation device that guides a medium into contact with the at least one IC to electrically disable the at least one IC (Column 3, Lines 15-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) in view of Rini et al., U.S. Patent 8,307,934 B2 (2012).
As to claim 1, Kinoshita et al. discloses an electrified vehicle, comprising: 
a high-voltage traction battery having a plurality of electrically connected cell groups (Figure 4, main battery blocks 110 and 120, Column 3, Lines 15-25); 
an electric machine coupled to the traction battery and configured to provide propulsive force to vehicle wheels (Figure 4, motor 5, Column 4, Lines 13-18); 
at least one integrated circuit (IC) configured to irreversibly electrically disable the traction battery from providing high-voltage power to at least the electric machine in response to a termination signal (Column 2, Lines 5-20, Column 3, Lines 15-34); and 

Kinoshita et al. does not disclose using a speed sensor to determine a disconnection criteria, as claimed.  
Rini et al. discloses a vehicle speed sensor (Column 4, Lines 12-36, vehicle speed from the vehicle); 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle, as disclosed by Kinoshita et al., with the use of vehicle speed as a parameter for generating the termination signal, as claimed, as disclosed by Rini et al., to utilize a common vehicle speed sensor to determine that a disabling of the battery was necessary, possibly indicating a collision where the battery could cause added injury to passengers or responders. 
As to claim 3, Kinoshita et al., as modified by Rini et al., discloses the electrified vehicle of claim 1.  Kinoshita et al. further discloses further comprising an activation device in communication with the controller, wherein, in response to the termination signal, the activation device guides a medium into contact with the at least one IC to electrically disable the at least one IC (Column 3, Lines 15-43).
As to claim 4, Kinoshita et al., as modified by Rini et al., discloses the electrified vehicle of claim 1.  Kinoshi et al. further discloses wherein the at least one IC is located 
As to claim 5, Kinoshita et al., as modified by Rini et al., discloses the electrified vehicle of claim 1.  Kinoshita et al. further discloses wherein the at least one IC electrically disconnects at least one of the plurality of cell groups from another one of the plurality of cell groups in response to the termination signal (Figure 4, impact destroying switches 302, 303).
As to claim 8, Kinoshita et al., as modified by Rini et al., discloses the electrified vehicle of claim 1.  
Kinoshita et al. further discloses further comprising an activation device in communication with the controller, wherein, in response to the termination signal, the activation device causes energy flow to the at least one IC to electrically disable the at least one IC (Column 3, Lines 15-43, impact destroying switches).
As to claim 16, Kinoshita et al. discloses an electrified vehicle, comprising: 
a high-voltage battery having a plurality of electrically connected cell groups (Figure 4, main battery blocks 110 and 120, Column 3, Lines 15-25);
an electric machine coupled to the battery and configured to provide propulsive force to vehicle wheels (Figure 4, motor 5, Column 4, Lines 13-18);  
at least one self-destructing integrated circuit (IC) configured to irreversibly electrically disable the battery from providing high-voltage power to at least the electric machine in response to a termination signal (Column 2, Lines 5-20, Column 3, Lines 15-34); and 
a controller coupled to the vehicle speed sensor and the at least one IC, the controller configured to receive vehicle sensor data and to generate the termination signal in 
Kinoshita et al. does not disclose using a speed sensor to determine a disconnection criteria, as claimed.  
Rini et al. discloses a vehicle speed sensor (Column 4, Lines 12-36, vehicle speed from the vehicle); 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle, as disclosed by Kinoshita et al., with the use of vehicle speed as a parameter for generating the termination signal, as claimed, as disclosed by Rini et al., to utilize a common vehicle speed sensor to determine that a disabling of the battery was necessary, possibly indicating a collision where the battery could cause added injury to passengers or responders. 

 Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) in view of Rini et al., U.S. Patent 8,307,934 B2 (2012) as applied to claim 1 above, and further in view of Birner et al., U.S. Patent 10,137,783 B2 (2018).
As to claim 2, Kinoshita et al., as modified by Rini et al., discloses the electrified vehicle of claim 1.   Kinoshita et al. does not disclose where the vehicle is at a standstill, as claimed.  Birner et al. discloses wherein the disconnection criteria includes the electrified vehicle being at a standstill (Column 2, Line 62 – Column 3, Line 16).
. 

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) in view of Rini et al., U.S. Patent 8,307,934 B2 (2012) as applied to claim 1 above, and further in view of Spjuth et al., U.S. Patent 9,472,800 B2 (2016).
As to claim 6, Kinoshita et al., as modified by Rini et al., discloses the electrified vehicle of claim 1.  Kinoshita et al. does not disclose an external device, as claimed.
Spjuth et al. discloses wherein the controller is programmed to generate the termination signal in response to receiving the first signal from an external device (Column 4, Lines 52-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 1, as disclosed by Kinoshita et al., as modified by Rini et al, with an external device, as claimed, as disclosed by Spjuth et al., to provide additional information and resources to determine a risk from the battery.  
See MPEP 2144.04.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 
As to claim 7, Kinoshita et al., as modified by Rini et al., discloses the electrified vehicle of claim 6.  Kinoshita et al. does not disclose a wireless signal, as claimed.  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing of the claimed invention to combine the electrified vehicle of claim 6, as disclosed by Kinoshita et al., as modified by Rini et al., where the first signal is wirelessly received from the external device.
See MPEP 2144.04.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.   In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) as applied to claim 9 above, and further in view of Spjuth et al., U.S. Patent 9,472,800 B2 (2016).
As to claim 10, Kinoshita et al. discloses the method of claim 9.  Kinoshita et al. does not disclose an external device, as claimed.  
Spjuth et al. discloses further comprising receiving the termination signal from an external device (Column 4, Lines 52-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 9, as disclosed by Kinoshita et al., with an external device, as claimed, as disclosed by Spjuth et al., to provide additional information and resources to determine a risk from the battery.  
See MPEP 2144.04.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.   In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) as applied to claim 9 above, and further in view of Rini et al., U.S. Patent 8,307,934 B2 (2012).
As to claim 11, Kinoshita et al. discloses the method of claim 9.  Kinoshita et al. does not disclose a speed sensor, as claimed.
Rini et al. discloses wherein the at least one vehicle sensor comprises a vehicle speed sensor (Column 4, Lines 12-36, vehicle speed from the vehicle). 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 9, as disclosed by Kinoshita et al., with the use of vehicle speed as a parameter for generating the termination signal, as claimed, as disclosed by Rini et al., to utilize a common vehicle speed sensor to determine that a disabling of the battery was necessary, possibly indicating a collision where the battery could cause added injury to passengers or responders. 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) as applied to claim 9 above, and further in view of Birner et al., U.S. Patent 10,137,783 B2 (2018).
As to claim 12, Kinoshita et al. discloses the method of claim 9.  Kinoshita et al. does not discloses where the vehicle is at a standstill, as claimed.
Birner et al. discloses wherein the at least one vehicle sensor indicates that the electrified vehicle is at a standstill (Column 2, Line 62 – Column 3, Line 16).
. 

Claims 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) in view of Rini et al., U.S. Patent 8,307,934 B2 (2012) as applied to claim 16 above, and further in view of Spjuth et al., U.S. Patent 9,472,800 B2 (2016).
As to claim 17, Kinoshita et al., as modified by Rini et al., discloses the electrified vehicle of claim 16.   
Kinoshita et al. does not disclose an external device, as claimed.
Spjuth et al. discloses wherein the sensor data includes a wirelessly received disconnection signal transmitted by an external device (Column 4, Lines 52-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 16 as disclosed by Kinoshita et al., as modified by Rini et al, with an external device, as claimed, as disclosed by Spjuth et al., to provide additional information and resources to determine a risk from the battery.  
See MPEP 2144.04.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 
As to claim 18, Kinoshita et al., as modified by Rini et al., discloses the electrified vehicle of claim 16.  Kinoshita et al. further discloses further comprising an activation device that guides a medium into contact with the at least one IC to destroy the at least one IC (Column 3, Lines 15-43).
As to claim 19, Kinoshita et al., as modified by Rini et al., discloses the electrified vehicle of claim 16.  Kinoshita et al. further discloses wherein the at least one IC is configured to disconnect one of the plurality of cell groups from another one of the plurality of cell groups in response to the termination signal (Figure 4, impact destroying switches 302, 303).

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al., U.S. Patent 5,757,150 (1998) in view of Rini et al., U.S. Patent 8,307,934 B2 (2012) as applied to claim 16 above, and further in view of Siciak et al.,  U.S. Patent 9,755,417 B2 (2017).
As to claim 20, Kinoshita et al., as modified by Rini et al., discloses the electrified vehicle of claim 16.  Kinoshita et al. does not disclose a verification, as claimed.  

It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 16, as disclosed by Kinoshita et al., as modified by Rini et al., with the use of a verification, as claimed, as disclosed by Siciak et al., to confirm the safety of the disconnection, even to spread the information to others that may come in contact with the vehicle and need to know if there is a danger from the high-voltage battery, such as a rescue team. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666